Mr. Justice Leech delivered the opinion of the court: This is a claim filed by Frank Channing to recover the sum of $411.76, under paragraph 94, chapter 8, Smith-Hurd’s Illinois Revised statutes, 1925, which provides remuneration to the owner for cattle destroyed pursuant to the provisions of an act for the eradication of bovine tuberculosis. The declaration alleges that on December 18, 1925, at Hampshire, Illinois, claimant was the sole owner of a herd of 27 cattle, which at claimant’s request was given a tuberculin test by the Division of Animal Industry of the Department of Agriculture of the State of Illinois; that on said date, December 18, 1925, the herd so tested reacted; that on January 8, 1926, claimant ordered from the Chicago, Milwaukee & St. Paul Railroad Company’s agent at Hampshire, Illinois, one 40 foot car for the purpose of shipping said 27 reactors immediately to the city of Chicago; that said car was not furnished to him until January 14, 1926; that claimant had said cattle ready for shipment on January 14, 1926, and was ready and willing to ship same, but was unable to do so because said railroad company refused to move said car until January 18, 1926; that said cattle were appraised and slaughtered on January 20, 1926; that the appraisal value was the sum of $2,225.00; that the cattle were sold as salvage for the sum of $989.71; that of the balance of $1,235.29 under the statute, if this claim is allowable, the State of Illinois is liable in the sum of $411.76. The claim was submitted to Honorable S. J. Stanard, Director of the Department of Agriculture, for investigation and report, who reports that the cattle were not shipped within the thirty days allowed by statute and hence the claim could not be allowed by his department. Looking at this claim from an equitable point of view, we believe that claimant should he reimbursed. The delay in the shipment of the cattle was due to no fault of his. We accordingly award claimant the sum of $411.76.